Exhibit 10.3
Partners for Growth
Loan and Security Agreement
Borrower: Cardiovascular Systems, Inc., a Delaware corporation
Address: 651 Campus Drive, St. Paul, MN 55112

Date: April 14, 2010
THIS LOAN AND SECURITY AGREEMENT (“Agreement”) is entered into on the above date
between PARTNERS FOR GROWTH III, L.P. (“PFG”), whose address is 180 Pacific
Avenue, San Francisco, CA 94111 and the borrower(s) named above (formerly known
as Replidyne, Inc., the “Borrower”), whose chief executive office is located at
the above address (“Borrower’s Address”). The Schedule to this Agreement (the
“Schedule”) being signed by the parties concurrently, is an integral part of
this Agreement. (Definitions of certain terms used in this Agreement are set
forth in Section 7 below.)
1. LOANS.
     1.1 Loans. PFG will make loans to Borrower (the “Loan”) up to the Credit
Limit specified in Section 1 of the Schedule, provided no Default or Event of
Default has occurred and is continuing.
     1.2 Interest. All Loans and all other monetary Obligations shall bear
interest at the rates shown on the Schedule, except where expressly set forth to
the contrary in this Agreement. Interest shall be payable monthly, on the first
day of each month for interest accrued during the prior month.
     1.3 Fees. Borrower shall pay PFG the fees shown on the Schedule, which are
in addition to all interest and other sums payable to PFG and are not
refundable.
     1.4 Loan Requests. To obtain a Loan, Borrower shall make a request to PFG
by facsimile or telephone. Loan requests may also be made by Borrower by email,
but the same shall not be deemed made until PFG acknowledges receipt of the same
by email or otherwise in writing. Loan requests received after 12:00 Noon
Pacific time will not be considered to have been received by PFG until the next
Business Day. PFG may rely on any telephone request for a Loan given by a person
whom PFG believes in good faith is an authorized representative of Borrower, and
Borrower will indemnify PFG for any loss PFG suffers as a result of that
reliance. On the date of each borrowing pursuant to a request made in compliance
with this Section and Section 1 of the Schedule, Borrower shall execute and
deliver to PFG a promissory note in the form appended as Exhibit C reflecting
such borrowing (each, a “Note” and collectively, the “Notes”).
     1.5 Late Fee. If any payment of accrued interest for any month is not made
within three business days after the later of the date a bill therefor is
received by Borrower or three business days after the due date therefor, or if
any payment of principal or any other payment is not made within three Business
Days after the date due, then Borrower shall pay PFG a late payment fee equal to
5% of the amount of such late payment, provided, however, that upon the third
occurrence of a late payment and thereafter, the late payment fee shall be 10%
of the amount of each future late payment occurring thereafter. The provisions
of this paragraph shall not be construed as PFG’s consent to Borrower’s failure
to pay any amounts when due, and PFG’s acceptance of any such late payments
shall not restrict PFG’s exercise of any remedies arising out of any such
failure.
2. SECURITY INTEREST.
     2.1 Grant of Security Interest. To secure the payment and performance of
all of the Obligations when due, Borrower hereby grants to PFG a security
interest in all of the following (collectively, the “Collateral”): all right,
title and interest of Borrower in and to all of the following, whether now owned
or hereafter arising or acquired and wherever located: all Accounts; all
Inventory; all Equipment; all Deposit Accounts; all General Intangibles
(including without limitation all Intellectual Property); all Investment
Property; all Other Property; and any and all claims, rights and interests in
any of the above, and all guaranties and security for any of the above, and all
substitutions and replacements for, additions, accessions, attachments,
accessories, and improvements to, and proceeds (including proceeds of any
insurance policies, proceeds of proceeds and claims against third parties) of,
any and all of the above, and all Borrower’s books relating to any and all of
the above; provided, however, that Collateral shall not include Auction Rate
Securities (UBS).

-1-



--------------------------------------------------------------------------------



 



3. REPRESENTATIONS, WARRANTIES AND COVENANTS OF BORROWER.
     Borrower represents and warrants to PFG as follows, and Borrower covenants
that the following representations will continue to be true, and that Borrower
will at all times comply with all of the following covenants, throughout the
term of this Agreement and until the later of (i) all Obligations have been paid
and performed in full, and (ii) such time as PFG no longer has any obligation to
consider Borrower requests of PFG to make Loans (the “End Date”):
     3.1 Corporate Existence and Authority. Borrower is and will continue to be,
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation. Borrower is and will continue to be qualified
and licensed to do business in all jurisdictions in which any failure to do so
would result in a Material Adverse Change. The execution, delivery and
performance by Borrower of this Agreement, and all other documents contemplated
hereby, including, without limitation, the Notes, (i) have been duly and validly
authorized, (ii) are enforceable against Borrower in accordance with their terms
(except as enforcement may be limited by equitable principles and by bankruptcy,
insolvency, reorganization, moratorium or similar laws relating to creditors’
rights generally), and (iii) do not violate Borrower’s articles or certificate
of incorporation, or Borrower’s by-laws, or any law or any material agreement or
instrument to which Borrower or its property is subject, and (iv) do not
constitute grounds for acceleration of any material indebtedness or obligation
under any agreement or instrument to which Borrower or its property is subject.
     3.2 Name; Trade Names and Styles. As of the date hereof, the name of
Borrower set forth in the heading to this Agreement is its correct name, as set
forth in its Articles or Certificate of Incorporation. Listed in the
Representations are all prior names of Borrower and all of Borrower’s present
and prior trade names as of the date hereof. Borrower shall give PFG 30 days’
prior written notice before changing its name or doing business under any other
name. Borrower has complied, and will in the future comply, in all material
respects, with all laws relating to the conduct of business under a fictitious
business name, if applicable to Borrower.
     3.3 Place of Business; Location of Collateral. As of the date hereof, the
address set forth in the heading to this Agreement is Borrower’s chief executive
office. In addition, as of the date hereof, Borrower has places of business and
Collateral is located only at the locations set forth in the Representations.
Borrower will give PFG at least 30 days prior written notice before opening any
additional place of business, changing its chief executive office, or moving any
of the Collateral to a location other than Borrower’s Address or one of the
locations set forth in the Representations, except that Borrower may maintain
sales offices in the ordinary course of business at which not more than a total
of $50,000 fair market value of Equipment is located.
     3.4 Title to Collateral; Perfection; Permitted Liens.
          (a) Borrower is, and will at all times in the future be, the sole
owner of all the Collateral, except for items of Equipment which are leased to
Borrower. The Collateral now is and will remain free and clear of any and all
liens, charges, security interests, encumbrances and adverse claims, except for
Permitted Liens. Upon the filing of a UCC financing statement and recording of
Intellectual Property security documents, PFG will have and will continue to
have, a First-Priority perfected and enforceable security interest in all of the
Collateral, subject only to the Permitted Liens, and Borrower will at all times
defend PFG and the Collateral against all claims of others.
          (b) Borrower has set forth in the Representations all of Borrower’s
Deposit Accounts, and Borrower will give PFG five Business Days advance written
notice before establishing any new Deposit Accounts and will cause the
institution where any such new Deposit Account is maintained to execute and
deliver to PFG a control agreement in form sufficient to perfect PFG’s security
interest in the Deposit Account, subject to the rights of the Senior Lender, and
otherwise in customary form and reasonably satisfactory to PFG.
          (c) In the event that Borrower shall at any time after the date hereof
have any commercial tort claims against others, which it is asserting, and in
which the potential recovery exceeds $100,000, Borrower shall promptly notify
PFG thereof in writing and provide PFG with such information regarding the same
as PFG shall request (unless providing such information would waive the
Borrower’s attorney-client privilege). Such notification to PFG shall constitute
a grant of a security interest in the commercial tort claim and all proceeds
thereof to PFG, and Borrower shall execute and deliver all such documents and
take all such actions as PFG shall request in connection therewith.
          (d) None of the Collateral is or will be affixed to any real property
in such a manner, or with such intent, as to become a fixture. Borrower is not
and will not become a lessee under any real property lease pursuant to which the
lessor may obtain any rights in any of the Collateral and no such lease now
prohibits, restrains, impairs or will prohibit, restrain or impair Borrower’s
right to remove any Collateral from the leased premises. Whenever any Collateral
is located upon premises in which any third party has an interest, Borrower
shall, whenever requested by PFG, use all commercially reasonable efforts to
cause such third party to execute and deliver to PFG, in form acceptable to PFG,
such waivers and subordinations as PFG

-2-



--------------------------------------------------------------------------------



 



shall specify in its good faith business judgment. Borrower will keep in full
force and effect, and will comply with all material terms of, any lease of real
property where any of the Collateral now or in the future may be located.
     3.5 Maintenance of Collateral. Borrower will maintain the Collateral in
good working condition (ordinary wear and tear excepted), and Borrower will not
use the Collateral for any unlawful purpose. Borrower will immediately advise
PFG in writing of any material loss or damage to the Collateral.
     3.6. SEC Filings and the Sarbanes-Oxley Act. The Borrower has timely filed
with or furnished to the Securities and Exchange Commission (the “SEC”) each
report, statement, schedule, form or other document or filing required to be
filed or furnished by Borrower with the SEC for the three full years prior to
the date hereof and any subsequent interim periods following the end of the last
full year and Borrower will timely file with or furnish with the SEC each
report, statement, schedule, form or other document or filing required to be
filed or furnished by Borrower with the SEC (all such documents collectively
being the “SEC Documents”) subsequent to the date hereof and until the End Date.
Each SEC Document complied, and each SEC Document filed subsequent to the date
hereof and prior to the End Date will comply, in all material respects with the
applicable requirements of the Securities Act and the Exchange Act, and did not
or will not contain any untrue statement of material fact or omit to state any
material fact necessary in order to make the statements made therein, in light
of the circumstances under which they were made, not misleading. Borrower has
and at all times will comply in all material respects with the Sarbanes-Oxley
Act of 2002. As of the date hereof and the date of any subsequent Loan request,
the Company shall not have any comments from the staff of the SEC that remain
unresolved to the satisfaction of the SEC.
     3.7 Books and Records. Borrower has maintained and will maintain at
Borrower’s Address complete and accurate books and records, comprising an
accounting system in accordance with GAAP.
     3.8 Financial Condition, Statements and Reports. The audited financial
statements and the unaudited interim financial statements of the Borrower
included in the SEC Documents are and will be true and correct in all material
respects and fairly present the financial position of the Borrower in all
material respects as of the dates thereof and the results of operations and cash
flows for the periods then ended in accordance with GAAP. Since the date of the
balance sheet included in last Form 10-K or 10-Q, as the case may be, there has
been no Material Adverse Change. To the extent that Borrower ceases for any
reason to file current reports with the SEC, all financial statements then and
thereafter delivered to PFG will be prepared in conformity with GAAP and will
fairly present the results of operations and financial condition of Borrower in
all material respects, in accordance with GAAP, at the times and for the periods
therein stated. Between the last date covered by any SEC Document and the date
hereof, there has been no Material Adverse Change.
     3.9 Tax Returns and Payments; Pension Contributions. Borrower has timely
filed, and will timely file, all required tax returns and reports, and Borrower
has timely paid, and will timely pay, all foreign, federal, state and local
taxes, assessments, deposits and contributions now or in the future owed by
Borrower. Borrower may, however, defer payment of any of the foregoing which are
contested by Borrower in good faith, provided that Borrower (i) contests the
same by appropriate proceedings promptly and diligently instituted and
conducted, (ii) notifies PFG in writing of the commencement of, and any material
development in, the proceedings, and (iii) posts bonds or takes any other steps
required to keep the same from becoming a lien upon any of the Collateral.
Borrower is unaware of any claims or adjustments proposed for any of Borrower’s
prior tax years which could result in additional taxes becoming due and payable
by Borrower. Borrower has paid, and shall continue to pay, all amounts necessary
to fund all present and future pension, profit sharing and deferred compensation
plans in accordance with their terms, and Borrower has not and will not withdraw
from participation in, permit partial or complete termination of, or permit the
occurrence of any other event with respect to, any such plan which could
reasonably be expected to result in any liability of Borrower, including any
liability to the Pension Benefit Guaranty Corporation or its successors or any
other governmental agency.
     3.10 Compliance with Law. Borrower has, to the best of its knowledge,
complied, and will comply, in all material respects, with all provisions of all
foreign, federal, state and local laws and regulations applicable to Borrower,
including, but not limited to, those relating to Borrower’s ownership of real or
personal property, the conduct and licensing of Borrower’s business, and all
environmental matters.
     3.11 Litigation. There is no claim, suit, litigation, proceeding or
investigation pending or (to best of Borrower’s knowledge) threatened against or
affecting Borrower in any court or before any governmental agency (or any basis
therefor known to Borrower) which could reasonably be expected to result, either
separately or in the aggregate, in any Material Adverse Change. Borrower will
promptly inform PFG in writing of any claim, proceeding, litigation or
investigation in the future threatened or instituted against Borrower involving
claims of $250,000 or more for a single claim or in the aggregate for all
claims.
     3.12 Use of Proceeds. All proceeds of all Loans shall be used solely for
lawful business purposes. Borrower is not purchasing or carrying any “margin
stock” (as defined in Regulation U of the Board of Governors of the Federal
Reserve

-3-



--------------------------------------------------------------------------------



 



System) and no part of the proceeds of any Loan will be used to purchase or
carry any “margin stock” or to extend credit to others for the purpose of
purchasing or carrying any “margin stock.”
     3.13 No Default. At the date hereof, no Default or Event of Default has
occurred, and no Default or Event of Default will have occurred after giving
effect to any Loans being made concurrently herewith.
     3.14 Intellectual Property Rights. Borrower owns or otherwise holds the
right to use all intellectual property rights, including, without limitation,
all patents, copyrights, trademarks, Domain Rights (as defined below), trade
secrets and computer software, necessary for the conduct of its business as
currently conducted, except where the failure to hold such rights would not have
a Material Adverse Change. Borrower shall: (a) protect, defend and maintain the
validity and enforceability of its intellectual property, other than
intellectual property that Borrower has made a determination not to maintain;
(b) promptly advise PFG in writing of material infringements of its intellectual
property; and (c) not allow any intellectual property material to Borrower’s
business to be abandoned, forfeited or dedicated to the public without PFG’s
written consent. If, before the Obligations have been paid and/or performed in
full, Borrower shall (i) adopt, use, acquire or apply for registration of any
trademark, service mark or trade name, (ii) apply for registration of any patent
or obtain any patent or patent application; (iii) create or acquire any
published or material unpublished works of authorship material to the business
that is or is to be registered with the U.S. Copyright Office or any non-U.S.
equivalent; or (iv) register or acquire any domain name or domain name rights,
then the provisions of Section 2.1 shall automatically apply thereto, and
Borrower shall use all commercially reasonable efforts to give PFG advance
notice thereof in writing and in any event shall thereafter give PFG prompt
notice thereof in writing. Borrower shall further provide PFG with a copy of the
foregoing and shall take such further actions as PFG may reasonably request from
time to time to perfect or continue the perfection of PFG’s interest in such
Collateral.
     3.15 Domain Rights and Related Matters. Borrower (a) is the sole record,
legal and beneficial owner of all domain names and domain name rights used in
connection with its business and that of any Subsidiaries from time to time,
free and clear of any rights or claims of any third party; (b) the information
provided in the Representations with respect to domain names and ownership
thereof, domain registry, domain servers, location and administrative contact
information, web hosting and related services and facilities (collectively,
“Domain Rights”) is true, accurate and complete and Borrower shall promptly
notify PFG of any changes to such information; (c) shall maintain all Domain
Rights in full force and effect so long as any Obligations remain outstanding;
(d) shall, upon request of PFG, notify such third parties (including domain
registrars, hosting companies and internet service providers) of PFG’s security
interest in Borrower’s Domain Rights; and (e) promptly advise PFG in writing of
any disputes or infringements of its Domain Rights.
3.16 Conversion Stock
     (a) The shares of Borrower’s Common Stock issuable upon conversion of the
Notes (the “Conversion Stock”) have been duly and validly reserved for issuance.
The Conversion Stock, when issued upon conversion of Notes, will be validly
authorized, issued and fully paid. The issuance and delivery of the Conversion
Stock is not subject to preemptive or any similar rights of the stockholders of
Borrower (which have not been duly waived) or any liens or encumbrances except
for restrictions on transfer provided for herein or under applicable federal and
state securities laws and restrictions created by PFG. The Conversion Stock will
be issued without any legends other than the Securities Act legend in the form
set forth in the Note, until such time as it is removed pursuant to the
provisions hereof.
     (b) The capitalization table of Borrower provided to PFG as part of the
Representations is true, correct, accurate and complete as of the date hereof.
     (c) No consent, approval, order or authorization of, or registration,
qualification, designation, declaration or filing with, any governmental
authority or other person or entity is required on the part of Borrower in
connection with the execution, delivery and performance of this Agreement or the
issuance, sale and delivery of the Conversion Stock, except (i) such filings as
shall have been made prior to and shall be effective on and as of the date
hereof, (ii) notice filings required pursuant to applicable state securities
laws on or after the date hereof, and (iii) filings necessary to perfect
security interests of PFG. All stockholder consents required in connection with
conversion of Notes and issuance of the Conversion Stock have either been
obtained by Borrower or no such consents are required.
     (d) Borrower shall maintain authorized but unissued Common Stock in number
sufficient to accommodate the conversion of all Notes outstanding at any time
and from time to time upon Optional or Mandatory Conversion.
     (e) Assuming the accuracy of the representations and warranties of PFG
contained in Exhibit D hereof, the offer, sale and issuance of the Notes are,
and the Conversion Stock upon conversion thereof will be, exempt from the
registration requirements of the Securities Act pursuant to 506 of Regulation D
under the Securities Act and from the registration and qualification
requirements of applicable state securities laws. Neither the Company nor any
agent on its behalf has solicited or will solicit any offers to sell or has
offered to sell or will offer to sell all or any part of such securities to any
person or

-4-



--------------------------------------------------------------------------------



 



persons so as to bring the sale of the Notes and issuance of Conversion Stock
upon conversion thereof by the Company within the registration provisions of the
Securities Act.
     (f) Borrower is and will remain subject to the reporting requirements of
Section 13 or 15(d) of the Exchange Act and (i) has filed and will file all
required reports under Section 13 or 15(d) of the Exchange Act, as applicable,
during the 12 months preceding the initial issuance of any Notes, other than
Form 8-K reports; and (ii) has submitted and will submit electronically and
posted on its corporate Web site, if any, every Interactive Data File required
to be submitted and posted pursuant to Rule 405 of Regulation S-T, during the
12 months preceding such sale (a “Reporting Issuer”).
     (g) The Conversion Stock issuable upon conversion of the Notes has been
authorized for quotation on the NasdaqGM. Any filings required by such market,
including, without limitation, the Financial Industry Regulatory Authority
(“FINRA”) shall be timely made and any required authorizations or approvals for
the entry into this Agreement and the consummation of the transactions
contemplated herein, including, without limitation, the issuance of the
Conversion Stock, have been obtained.
     (h) Unless required to do so by Special Request under Section 6 of the
Schedule, Borrower shall not at any time provide PFG with any material nonpublic
information and will publicly disclose the terms of this Agreement on Form 8-K
under the Exchange Act (including it as an exhibit thereto only if Borrower
deems it required under applicable law) promptly following the date hereof;
provided, if applicable, that Borrower makes no representation or warranty with
respect to any information provided to Borrower in writing pursuant to a Special
Request.
     (i) Borrower has not and shall not pay any commission or other remuneration
either directly or indirectly for soliciting the conversion of any Notes.
     (j) Borrower has not and shall not engage any placement agent, finder or
broker dealer in connection with the offer and sale of the Notes and the
Conversion Stock.
     (k) neither Borrower nor any of its predecessors or affiliates has been
subject to any order, judgment or decree of any court of competent jurisdiction
temporarily, preliminarily or permanently enjoining such person for a failure to
comply with Regulation D under the Securities Act and Borrower shall comply in
all respects with Regulation D in connection with any future securities
offerings made in reliance on Regulation D.
     (l) neither Borrower nor any person acting on its behalf has used or will
use any form of general solicitation or general advertising in connection with
the offer or sale of the Notes or the Conversion Stock.
4. ADDITIONAL DUTIES OF BORROWER.
          Borrower will at all times comply with all of the following covenants
throughout the term of this Agreement and until the End Date:
     4.1 Financial and Other Covenants. Borrower shall at all times comply with
the financial and other covenants set forth in the Schedule.
     4.2. Remittance of Proceeds. Subject to the rights of the Senior Lender,
all proceeds arising from the disposition of any Collateral shall be delivered,
in kind, by Borrower to PFG in the original form in which received by Borrower
not later than the following Business Day after receipt by Borrower, to be
applied to the Obligations in such order as PFG shall determine; provided that,
if no Default or Event of Default has occurred and is continuing, Borrower shall
not be obligated to remit to PFG (i) the proceeds of Accounts arising in the
ordinary course of business, or (ii) the proceeds of the sale of worn out or
obsolete Equipment disposed of by Borrower in good faith in an arm’s length
transaction for an aggregate purchase price of $50,000 or less (for all such
transactions in any fiscal year) or (iii) subject to the notice specified in
subclause (A), below, the proceeds of the exclusive licensing of Intellectual
Property, so long as such exclusive licensing transaction(s) would not
constitute a disposition of any significant part of the value of Borrower’s
Intellectual Property, taken as a whole. Borrower agrees that it will not
commingle proceeds of Collateral (other than those described in subclauses (i),
(ii) and (iii) above) with any of Borrower’s other funds or property, but will
hold such proceeds separate and apart from such other funds and property and in
an express trust for PFG, except as set forth above, and subject to the rights
of the Senior Lender. In addition to the foregoing, Borrower further agrees
that: (A) it shall give PFG thirty (30) days advance notice of any sale or
exclusive licensing of Intellectual Property, and (B) except as specified in
clause (iii), above, it shall segregate any proceeds of the sale or exclusive
licensing of Intellectual Property for the benefit of PFG, it being acknowledged
that the rights of the Senior Lender in respect of such Collateral transactions
and proceeds thereof are junior to the rights of PFG. PFG may, in its good faith
business judgment, require that all proceeds of Collateral be deposited by
Borrower into a lockbox account, or such other “blocked account” as PFG may
specify, pursuant to a blocked account agreement in such form as PFG may specify
in its good faith business judgment, provided that PFG’s exercise of rights
under such blocked account shall be subject to the

-5-



--------------------------------------------------------------------------------



 



rights of the Senior Lender. Nothing in this Section limits the restrictions on
disposition of Collateral set forth elsewhere in this Agreement.
     4.3 Insurance. Borrower shall at all times insure all of the tangible
personal property Collateral and carry such other business insurance, with
insurers reasonably acceptable to PFG, in such form and amounts as PFG may
reasonably require and as are customary and in accordance with standard
practices for Borrower’s industry and locations, and Borrower shall provide
evidence of such insurance to PFG. All such insurance policies shall name PFG as
an additional loss payee, and shall contain a lenders loss payee endorsement in
form reasonably acceptable to PFG. Upon receipt of the proceeds of any such
insurance, subject to the rights of the Senior Lender, PFG shall apply such
proceeds in reduction of the Obligations as PFG shall determine in its good
faith business judgment, except that, provided no Default or Event of Default
has occurred and is continuing, PFG shall release to Borrower insurance proceeds
with respect to property totaling less than $100,000, which shall be utilized by
Borrower for the replacement of the property with respect to which the insurance
proceeds were paid. PFG may require reasonable assurance that the insurance
proceeds so released will be so used. If Borrower fails to provide or pay for
any insurance, PFG may, but is not obligated to, obtain the same at Borrower’s
expense. Borrower shall promptly deliver to PFG copies of all material reports
made to insurance companies.
     4.4 Reports. Borrower, at its expense, shall provide PFG with the written
reports set forth in the Schedule.
     4.5 Access to Collateral, Books and Records. At reasonable times, and on
three (3) Business Day’s notice, PFG, or its agents, shall have the right to
inspect the Collateral, and the right to audit and copy Borrower’s books and
records. The foregoing inspections and audits shall be at Borrower’s expense and
the charge therefor shall be $750 per person per day (or such higher amount as
shall represent PFG’s then current standard charge for the same), plus
reasonable out-of-pocket expenses; provided, however, that so long as to Default
or Event of Default then exists, Borrower shall only be obligated to reimburse
for one such inspection and audit per year. Notwithstanding the foregoing,
Borrower shall not be required to disclose to PFG any document or information
(i) where disclosure is prohibited by applicable law or any agreement binding on
Borrower, or (ii) is subject to attorney-client or similar privilege or
constitutes attorney work product. If Borrower is withholding any information
under the preceding sentence, it shall so advise PFG in writing, giving PFG a
general description of the nature of the information withheld.
     4.6 Negative Covenants. Except as may be permitted in the Schedule,
Borrower shall not, without PFG’s prior written consent (which shall be a matter
of its good faith business judgment and shall be conditioned on Borrower then
being in compliance with the terms of this Agreement), do any of the following:
          (i) permit or suffer any Change in Control;
          (ii) acquire any assets, except in the ordinary course of business, or
make any Investments other than Permitted Investments;
          (iii) enter into any other transaction outside the ordinary course of
business;
          (iv) sell or transfer any Collateral (including without limitation the
sale or transfer of Collateral which is then leased back by Borrower), except
for (A) the sale of finished Inventory in the ordinary course of Borrower’s
business, and except for the sale of obsolete or unneeded Equipment in the
ordinary course of business, (B) the making of Permitted Investments, (C) the
granting of Permitted Liens, and (D) the non-exclusive licensing of Intellectual
Property in the ordinary course of business;
          (v) store any Inventory or other Collateral with any warehouseman or
other third party, unless there is in place a bailee agreement in such form as
PFG shall specify in its good faith business judgment, subject to the rights of
the Senior Lender;
          (vi) unless within the ordinary course of Borrower’s business, sell
any Inventory on a sale-or-return, guaranteed sale, consignment, or other
contingent basis;
          (vii) make any loans of any money or other assets, other than
Permitted Investments;
          (viii) incur any Indebtedness, other than Permitted Indebtedness;
          (ix) guarantee or otherwise become liable with respect to the
obligations of another party or entity;
          (x) pay or declare any dividends on Borrower’s stock (except for
dividends payable solely in stock of Borrower);
          (xi) redeem, retire, purchase or otherwise acquire, directly or
indirectly, any of Borrower’s stock, except as required in the ordinary course
of business and consistent with past practice in connection with redeeming or
purchasing stock of departing employees, up to a maximum aggregate of $50,000 in
any fiscal year, except that upon the exercise of non-qualified stock option
grants to purchase Borrower stock by an option holder who is, or upon the
vesting of restricted stock grants for Borrower stock to, an employee, member of
the Board of Directors or consultant of Borrower, Borrower may issue

-6-



--------------------------------------------------------------------------------



 



shares pursuant to such exercise or vesting on a net issuance basis and pay the
applicable withholding taxes to taxing authorities on behalf of such employee,
member of the Board of Directors or consultant of Borrower receiving such stock;
          (xii) engage, directly or indirectly, in any business other than the
businesses currently engaged in by Borrower or reasonably related thereto;
          (xiii) without at least thirty (30) days prior written notice to PFG:
(1) add any new offices or business locations, including warehouses (unless such
new offices or business locations contain less than $10,000 in Borrower’s assets
or property or a bailee agreement as contemplated in clause (v) above is
obtained in advance of such premises holding Collateral), (2) change its
jurisdiction of organization, (3) change its organizational structure or type,
(4) change its legal name, (5) cause or permit its inactive Subsidiary, Shturman
Cardiology Systems, B.V., to begin to trade or hold any Non-trivial assets, or
(6) change any organizational number (if any) assigned by its jurisdiction of
organization;
          (xiv) liquidate or dissolve or elect to liquidate or dissolve;
          (xv) permit a change in the record or beneficial ownership of an
aggregate of more than 20% of the outstanding shares of stock of Borrower, in
one or more transactions, compared to the ownership of outstanding shares of
stock of Borrower in effect on the date hereof (other than by the sale of
Borrower’s equity securities in a public offering or to private equity investors
so long as Borrower identifies to PFG the private equity investors prior to the
closing of the transaction); or
          (xvi) fail to segregate any and all proceeds from time to time of the
sale or exclusive licensing of Intellectual Property and notify PFG of the same;
or
          (xvii) permit the UBS Loans to be secured by any assets of Borrower
other than the Auction Rate Securities (UBS); or
          (xiii) the Board of directors shall resolve to or approve, or Borrower
shall otherwise take any steps to effect, any of the foregoing actions in
clauses (i) through (xviii), inclusive.
Transactions permitted by the foregoing provisions of this Section are only
permitted if no Default or Event of Default would occur as a result of such
transaction.
     4.7 Litigation Cooperation. Should any third-party suit or proceeding be
instituted by or against PFG with respect to any Collateral or relating to
Borrower, Borrower shall, without expense to PFG, make available Borrower and
its officers, employees and agents and Borrower’s books and records, to the
extent that PFG may deem them reasonably necessary in order to prosecute or
defend any such suit or proceeding.
     4.8 Changes. Borrower agrees to promptly notify PFG in writing of any
changes in the information set forth in the Representations.
     4.9 Current Public Information. At all times during the term of this
Agreement and so long as PFG beneficially owns any Notes or Conversion Stock,
Borrower shall be and remain a Reporting Issuer.
     4.10 Listing. At all times during the term of this Agreement and so long as
PFG beneficially owns any Notes or Conversion Stock, Borrower shall cause the
common stock to be authorized for quotation on the NasdaqGM.
     4.11 Legends. Borrower shall remove any restrictive securities legends on
each Note and/or Conversion Stock resulting from conversion of each Note six
(6) months following the issuance of each such Note. The foregoing six (6) month
period for any Conversion Stock shall commence on the issue date of the Note
from which such Conversion Stock is converted.
     4.12 Notice of Default under Senior Loan Documents. Borrower shall provide
prompt notice (and in no event later than three (3) Business Days notice) of any
default under the Senior Loan Documents, regardless of the applicability of any
Senior Lender forbearance, waiver of default or extension of time or cure
period.
     4.13 Further Assurances. Borrower agrees, at its expense, on request by
PFG, to execute all documents and take all actions, as PFG, may, in its good
faith reasonable business judgment, deem necessary or useful in order to perfect
and maintain PFG’s perfected First-Priority security interest in the Collateral
(subject to Permitted Liens), and in order to fully consummate the transactions
contemplated by this Agreement.
5. TERM; SURVIVAL OF OBLIGATIONS.
     5.1 Maturity Date. This Agreement shall continue in effect until the End
Date, subject to Sections 5.2 and 5.3 below.
     5.2 Early Termination. PFG’s commitment to make additional Loans under this
Agreement may be terminated prior to the Maturity Date by PFG at any time after
the occurrence and during the continuance of an Event of Default, without
notice, effective immediately.

-7-



--------------------------------------------------------------------------------



 



     5.3 Payment of Obligations. On the maturity date set forth on the Schedule
(the “Maturity Date”) or on any earlier effective date of termination, Borrower
shall pay and perform in full all Obligations, whether evidenced by installment
notes or otherwise, and whether or not all or any part of such Obligations are
otherwise then due and payable. Notwithstanding any termination of this
Agreement, all of PFG’s security interests in all of the Collateral and all of
the terms and provisions of this Agreement shall continue in full force and
effect until the End Date. No termination shall in any way affect or impair any
right or remedy of PFG, nor shall any such termination relieve Borrower of any
Obligation to PFG, until the End Date. Upon payment and performance in full of
all the Obligations and termination of this Agreement, PFG shall promptly
terminate its financing statements with respect to the Borrower and deliver to
Borrower such other documents as may be required to fully terminate PFG’s
security interests.
     5.4 Survival of Certain Obligations. Without limiting the survival of
obligations addressed otherwise in this Agreement and notwithstanding any other
provision of this Agreement, the obligations of Borrower under Sections 3.6,
3.7, 3.15, 4.7, 4.9 and 4.11 shall survive the termination of this Agreement
until PFG no longer owns any Conversion Stock, and the obligations of PFG under
Section 8.1 shall survive termination of this Agreement.
6. EVENTS OF DEFAULT AND REMEDIES.
     6.1 Events of Default. The occurrence of any of the following events shall
constitute an “Event of Default” under this Agreement, and Borrower shall give
PFG immediate written notice thereof:
          (a) Any warranty, representation, statement, report or certificate
made or delivered to PFG by Borrower or any of Borrower’s officers, employees or
agents, now or in the future, shall be untrue or misleading in a material
respect when made or deemed to be made; or
          (b) Borrower shall fail to pay any Loan or any interest thereon or any
other monetary Obligation within three (3) Business Days after the date due; or
          (c) Borrower shall fail to timely issue Conversion Stock when due or
to comply with Sections 4.9, 4.10, or 4.11 (without any grace or cure period);
or
          (d) Borrower (i) shall fail to comply with any of the financial
covenants set forth in the Schedule, or (ii) shall breach any of the provisions
of Section 4.6 hereof, or (iii) shall fail to perform any other non-monetary
Obligation which by its nature cannot be cured, or (iv) shall fail to permit PFG
to conduct an inspection or audit as provided in Section 4.5 hereof or (v) shall
fail to provide PFG with a Report under Section 6 of the Schedule within two
(2) Business Days after the date due; or
          (e) Borrower shall fail to perform any other non-monetary Obligation,
which failure is not cured within ten (10) Business Days after the date due; or
          (f) any levy, assessment, attachment, seizure, lien or encumbrance
(other than a Permitted Lien) is made on all or any part of the Collateral with
an aggregate value greater than $100,000 which is not cured within ten (10) days
after the occurrence of the same; or
          (g) any default or event of default occurs under any obligation
greater than $100,000 secured by a Permitted Lien, which is not cured within any
applicable cure period or waived in writing by the holder of the Permitted Lien;
or
          (h) Borrower breaches any material contract or obligation, which has
resulted or may reasonably be expected to result in a Material Adverse Change;
or
          (i) Dissolution, termination of existence, insolvency or business
failure of Borrower; or appointment of a receiver, trustee or custodian, for all
or any part of the property of, assignment for the benefit of creditors by, or
the commencement of any proceeding by Borrower under any reorganization,
bankruptcy, insolvency, arrangement, readjustment of debt, dissolution or
liquidation law or statute of any jurisdiction, now or in the future in effect,
or Borrower shall generally not pay its debts as they become due, or Borrower
shall conceal, remove or transfer any part of its property, with intent to
hinder, delay or defraud its creditors, or make or suffer any transfer of any of
its property which may be fraudulent under any bankruptcy, fraudulent conveyance
or similar law; or
          (j) the commencement of any proceeding against Borrower or any
guarantor of any of the Obligations under any reorganization, bankruptcy,
insolvency, arrangement, readjustment of debt, dissolution or liquidation law or
statute of any jurisdiction, now or in the future in effect, which is not cured
by the dismissal thereof within 45 days after the date commenced; or

-8-



--------------------------------------------------------------------------------



 



          (k) revocation or termination of, or limitation or denial of liability
upon, any guaranty of the Obligations or any attempt to do any of the foregoing,
or commencement of proceedings by any guarantor of any of the Obligations under
any bankruptcy or insolvency law; or
          (l) revocation or termination of, or limitation or denial of liability
upon, any pledge of any certificate of deposit, securities or other property or
asset of any kind pledged by any third party to secure any or all of the
Obligations, or any attempt to do any of the foregoing, or commencement of
proceedings by or against any such third party under any bankruptcy or
insolvency law; or
          (m) Borrower makes any payment on account of any indebtedness or
obligation which has been subordinated to the Obligations (other than as
permitted in the applicable subordination agreement), or if any Person who has
subordinated such indebtedness or obligations terminates or in any way limits
his subordination agreement; or
          (n) a default or breach shall occur under any other Loan Document,
which default or breach shall be continuing after the later of any applicable
expressly specified cure period or 5 Business Days; or
          (o) a Material Adverse Change shall occur.
PFG may cease making any Loans hereunder during any of the cure periods provided
above, and thereafter if an Event of Default has occurred and is continuing.
     6.2 Remedies. Upon the occurrence and during the continuance of any Event
of Default, and at any time thereafter, PFG, at its option, and without notice
or demand of any kind (all of which are hereby expressly waived by Borrower),
may do any one or more of the following, subject to the rights of the Senior
Lender: (a) Cease making Loans or otherwise extending credit to Borrower under
this Agreement or any other Loan Document; (b) Accelerate and declare all or any
part of the Obligations to be immediately due, payable, and performable,
notwithstanding any deferred or installment payments allowed by any instrument
evidencing or relating to any Obligation; (c) Take possession of any or all of
the Collateral wherever it may be found, and for that purpose Borrower hereby
authorizes PFG without judicial process to enter onto any of Borrower’s premises
without interference to search for, take possession of, keep, store, or remove
any of the Collateral, and remain on the premises or cause a custodian to remain
on the premises in exclusive control thereof, without charge for so long as PFG
deems it necessary, in its good faith business judgment, in order to complete
the enforcement of its rights under this Agreement or any other agreement;
provided, however, that should PFG seek to take possession of any of the
Collateral by court process, Borrower hereby irrevocably waives: (i) any bond
and any surety or security relating thereto required by any statute, court rule
or otherwise as an incident to such possession; (ii) any demand for possession
prior to the commencement of any suit or action to recover possession thereof;
and (iii) any requirement that PFG retain possession of, and not dispose of, any
such Collateral until after trial or final judgment; (d) Require Borrower to
assemble any or all of the Collateral and make it available to PFG at places
designated by PFG which are reasonably convenient to PFG and Borrower, and to
remove the Collateral to such locations as PFG may deem advisable; (e) Complete
the processing, manufacturing or repair of any Collateral prior to a disposition
thereof and, for such purpose and for the purpose of removal, PFG shall have the
right to use Borrower’s premises, vehicles, hoists, lifts, cranes, and other
Equipment and all other property without charge; (f) Sell, lease or otherwise
dispose of any of the Collateral, in its condition at the time PFG obtains
possession of it or after further manufacturing, processing or repair, at one or
more public and/or private sales, in lots or in bulk, for cash, exchange or
other property, or on credit, and to adjourn any such sale from time to time
without notice other than oral announcement at the time scheduled for sale. PFG
shall have the right to conduct such disposition on Borrower’s premises without
charge, for such time or times as PFG deems reasonable, or on PFG’s premises, or
elsewhere and the Collateral need not be located at the place of disposition.
PFG may directly or through any affiliated company purchase or lease any
Collateral at any such public disposition, and if permissible under applicable
law, at any private disposition. Any sale or other disposition of Collateral
shall not relieve Borrower of any liability Borrower may have if any Collateral
is defective as to title or physical condition or otherwise at the time of sale;
(g) Demand payment of, and collect any Accounts and General Intangibles
comprising Collateral and, in connection therewith, Borrower irrevocably
authorizes PFG to endorse or sign Borrower’s name on all collections, receipts,
instruments and other documents, to take possession of and open mail addressed
to Borrower and remove therefrom payments made with respect to any item of the
Collateral or proceeds thereof, and, in PFG’s good faith business judgment, to
grant extensions of time to pay, compromise claims and settle Accounts and the
like for less than face value; (h) Exercise any and all rights under any present
or future control agreements relating to Deposit Accounts or Investment
Property; and (i) Demand and receive possession of any of Borrower’s federal and
state income tax returns and the books and records utilized in the preparation
thereof or referring thereto. All reasonable attorneys’ fees, expenses, costs,
liabilities and obligations incurred by PFG with respect to the foregoing shall
be added to and become part of the Obligations, shall be due on demand, and
shall bear interest at a rate equal to the highest interest rate applicable to
any of the Obligations. Without limiting any of PFG’s rights and remedies, from
and after the occurrence and during the continuance of any Event of Default, the
interest rate applicable to the Obligations shall be the Default Rate.

-9-



--------------------------------------------------------------------------------



 



     6.3 Standards for Determining Commercial Reasonableness. Borrower and PFG
agree that a sale or other disposition (collectively, “sale”) of any Collateral
which complies with the following standards will conclusively be deemed to be
commercially reasonable: (i) Notice of the sale is given to Borrower at least
ten (10) days prior to the sale, and, in the case of a public sale, notice of
the sale is published at least five days before the sale in a newspaper of
general circulation in the county where the sale is to be conducted; (ii) Notice
of the sale describes the collateral in general, non-specific terms; (iii) The
sale is conducted at a place designated by PFG, with or without the Collateral
being present; (iv) The sale commences at any time between 8:00 a.m. and 6:00
p.m.; (v) Payment of the purchase price in cash or by cashier’s check or wire
transfer is required; (vi) With respect to any sale of any of the Collateral,
PFG may (but is not obligated to) direct any prospective purchaser to ascertain
directly from Borrower any and all information concerning the same. PFG shall be
free to employ other methods of noticing and selling the Collateral, in its
discretion, if they are commercially reasonable.
     6.4 Power of Attorney. Upon the occurrence and during the continuance of
any Event of Default, without limiting PFG’s other rights and remedies, but in
all cases subject to the rights of the Senior Lender, Borrower grants to PFG an
irrevocable power of attorney coupled with an interest, authorizing and
permitting PFG (acting through any of its employees, attorneys or agents) at any
time, at its option, but without obligation, with or without notice to Borrower,
and at Borrower’s expense, to do any or all of the following, in Borrower’s name
or otherwise, but PFG agrees that if it exercises any right hereunder, it will
do so in good faith and in a commercially reasonable manner and subject to the
rights of the Senior Lender: (a) Execute on behalf of Borrower any documents
that PFG may, in its good faith business judgment, deem advisable in order to
perfect and maintain PFG’s security interest in the Collateral, or in order to
exercise a right of Borrower or PFG, or in order to fully consummate all the
transactions contemplated under this Agreement, and all other Loan Documents;
(b) Execute on behalf of Borrower, any invoices relating to any Account, any
draft against any Account Debtor and any notice to any Account Debtor, any proof
of claim in bankruptcy, any Notice of Lien, claim of mechanic’s, materialman’s
or other lien, or assignment or satisfaction of mechanic’s, materialman’s or
other lien; (c) Take control in any manner of any cash or non-cash items of
payment or proceeds of Collateral; endorse the name of Borrower upon any
instruments, or documents, evidence of payment or Collateral that may come into
PFG’s possession; (d) Endorse all checks and other forms of remittances received
by PFG; (e) Pay, contest or settle any lien, charge, encumbrance, security
interest and adverse claim in or to any of the Collateral, or any judgment based
thereon, or otherwise take any action to terminate or discharge the same;
(f) Grant extensions of time to pay, compromise claims and settle Accounts and
General Intangibles for less than face value and execute all releases and other
documents in connection therewith; (g) Pay any sums required on account of
Borrower’s taxes or to secure the release of any liens therefor, or both;
(h) Settle and adjust, and give releases of, any insurance claim that relates to
any of the Collateral and obtain payment therefor; (i) Instruct any third party
having custody or control of any books or records belonging to, or relating to,
Borrower to give PFG the same rights of access and other rights with respect
thereto as PFG has under this Agreement; (j) Execute on behalf of Borrower and
file in Borrower’s name such documents and instruments as may be necessary or
appropriate to effect the transfer of Domain Rights, domain names, domain
registry administrative contacts and domain and website hosting services into
the name of PFG or its designees, and (k) Take any action or pay any sum
required of Borrower pursuant to this Agreement and any other Loan Documents.
Any and all reasonable sums paid and any and all reasonable costs, expenses,
liabilities, obligations and attorneys’ fees incurred by PFG with respect to the
foregoing shall be added to and become part of the Obligations, shall be payable
on demand, and shall bear interest at a rate equal to the highest interest rate
applicable to any of the Obligations. In no event shall PFG’s rights under the
foregoing power of attorney or any of PFG’s other rights under this Agreement be
deemed to indicate that PFG is in control of the business, management or
properties of Borrower.
     6.5 Application of Proceeds. All proceeds realized as the result of any
sale of the Collateral shall be applied by PFG first to the reasonable costs,
expenses, liabilities, obligations and attorneys’ fees incurred by PFG in the
exercise of its rights under this Agreement, second to the interest due upon any
of the Obligations, and third to the principal of the Obligations, in such order
as PFG shall determine in its sole discretion. Any surplus shall be paid to
Borrower or other persons legally entitled thereto; Borrower shall remain liable
to PFG for any deficiency. If, PFG, in its good faith business judgment,
directly or indirectly enters into a deferred payment or other credit
transaction with any purchaser at any sale of Collateral, PFG shall have the
option, exercisable at any time, in its good faith business judgment, of either
reducing the Obligations by the principal amount of purchase price or deferring
the reduction of the Obligations until the actual receipt by PFG of the cash
therefor.
     6.6 Remedies Cumulative. In addition to the rights and remedies set forth
in this Agreement, PFG shall have all the other rights and remedies accorded a
secured party under the Code and under all other applicable laws, and under any
other instrument or agreement now or in the future entered into between PFG and
Borrower, and all of such rights and remedies are cumulative and none is
exclusive. Exercise or partial exercise by PFG of one or more of its rights or
remedies shall not be deemed an election, nor bar PFG from subsequent exercise
or partial exercise of any other rights or remedies. The failure or delay of PFG
to exercise any rights or remedies shall not operate as a waiver thereof, but
all rights and remedies shall continue in full force and effect until all of the
Obligations have been fully paid and performed.

-10-



--------------------------------------------------------------------------------



 



7. DEFINITIONS. As used in this Agreement, the following terms have the
following meanings:
     “Account Debtor” means the obligor on an Account.
     “Accounts” means all present and future “accounts” as defined in the
California Uniform Commercial Code in effect on the date hereof with such
additions to such term as may hereafter be made, and includes without limitation
all accounts receivable and other sums owing to Borrower.
     “Affiliate” means, with respect to Borrower, a Person that, directly, or
indirectly through one or more intermediaries, controls or is controlled by, or
is under common control with, Borrower.
     “Auction Rate Securities” shall have the meaning commonly attributed
thereto but shall include without limitation any bonds sold by U.S. states,
cities, and public authorities, funds, corporations or student loan agencies
with a long-term nominal maturity for which the interest rate is reset through a
Dutch auction.
     “Auction Rate Securities (UBS)” means the Auction Rate Securities owned by
Borrower and held with UBS Financial Services Inc. or its Affiliates in account
number CP-03041-LJ, or other account number that may be assigned from time to
time by UBS, and serving as collateral for the UBS Loans.
     “Business Day” means a day on which PFG is open for business.
     “Capital Expenditure” means expenditures made or liabilities incurred for
the acquisition of any fixed assets or improvements, replacements, substitutions
or additions thereto which have a useful life of more than one year, including
the total principal portion of capitalized lease obligations, which, in
accordance with GAAP, would be classified as capital expenditures.
     “Cash” means unrestricted and unencumbered (except for the liens of PFG and
the Senior Lender) cash or cash equivalents in deposit accounts or investment
accounts for which there is in effect a deposit account control agreement among
Borrower, PFG and the depositary institution in respect of such accounts, unless
the requirement for a deposit account control agreement has been waived by PFG.
     “Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or any agency or any State
thereof having maturities of not more than one (1) year from the date of
acquisition; (b) commercial paper maturing no more than one (1) year after its
creation and having the highest rating from either Standard & Poor’s Ratings
Group or Moody’s Investors Service, Inc., (c) certificates of deposit issued
maturing no more than one (1) year after issue; and (d) money market funds at
least ninety-five percent (95%) of the assets of which constitute Cash
Equivalents of the kinds described in clauses (a) through (c) of this
definition. For purposes of clarity, and without limitation, it is agreed that
that “Cash Equivalents” do not include any Auction Rate Securities.
     “Change in Control” means any event, transaction, or occurrence as a result
of which (a) any “person” (as such term is defined in Sections 3(a)(9) and
13(d)(3) of the Securities Exchange Act of 1934, as an amended (the “Exchange
Act”)), other than a trustee or other fiduciary holding securities under an
employee benefit plan of Borrower, is or becomes a beneficial owner (within the
meaning Rule 13d-3 promulgated under the Exchange Act), directly or indirectly,
of securities of Borrower, representing twenty percent (20%) or more of the
combined voting power of Borrower’s then outstanding securities (except for
transactions permitted in the parenthetical in Section 4.6(xv)); or (b) during
any period of twelve consecutive calendar months, individuals who at the
beginning of such period constituted the Board of Directors of Borrower
(together with any new directors whose election by the Board of Directors of
Borrower was approved by a vote of at least two-thirds of the directors then
still in office who either were directions at the beginning of such period or
whose election or nomination for election was previously so approved) cease for
any reason other than death or disability to constitute a majority of the
directors then in office.
     “Code” means the Uniform Commercial Code as adopted and in effect in the
State of California from time to time.
     “Collateral” has the meaning set forth in Section 2 above.
     “Compliance Certificate” means Borrower’s certification of its compliance
with the terms and conditions of this Agreement and such other matters as PFG
may reasonably require to be addressed in such certificate, in the form as
initially set forth as Exhibit B hereto, as such form may be amended from time
to time upon advance notice from PFG.
     “Contingent Obligation” is, for any Person, any direct or indirect
liability, contingent or not, of that Person for (a) any indebtedness, lease,
dividend, letter of credit or other obligation of another such as an obligation,
in each case, directly or indirectly guaranteed, endorsed, co-made, discounted
or sold with recourse by that Person, or for which that Person is directly or
indirectly liable; (b) any obligations for undrawn letters of credit for the
account of that Person; and (c) all obligations from any interest rate, currency
or commodity swap agreement, interest rate cap or collar agreement, or other
agreement or arrangement designated to protect a Person against fluctuation in
interest rates, currency exchange rates or commodity prices;

-11-



--------------------------------------------------------------------------------



 



but “Contingent Obligation” does not include endorsements in the ordinary course
of business. The amount of a Contingent Obligation is the stated or determined
amount of the primary obligation for which the Contingent Obligation is made or,
if not determinable, the maximum reasonably anticipated liability for it
determined by the Person in good faith; but the amount may not exceed the
maximum of the obligations under any guarantee or other support arrangement.
     “continuing” and “during the continuance of” when used with reference to a
Default or Event of Default means that the Default or Event of Default has
occurred and has not been either waived in writing by PFG or cured within any
applicable cure period.
     “Default” means any event which with notice or passage of time or both,
would constitute an Event of Default.
     “Default Rate” means the lesser of fourteen percent (14%) per annum and the
maximum rate of interest that may lawfully be charged to a commercial borrower
under applicable usury laws.
     “Deposit Accounts” means all present and future “deposit accounts” as
defined in the Code in effect on the date hereof with such additions to such
term as may hereafter be made, and includes without limitation all general and
special bank accounts, demand accounts, checking accounts, savings accounts and
certificates of deposit.
     “Equipment” means all present and future “equipment” as defined in the Code
in effect on the date hereof with such additions to such term as may hereafter
be made, and includes without limitation all machinery, fixtures, goods,
vehicles (including motor vehicles and trailers), and any interest in any of the
foregoing.
     “Event of Default” means any of the events set forth in Section 6.1 of this
Agreement.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     “First-Priority” means, in relation to PFG’s security interest in
Collateral, a security interest that is prior to any other security interest,
with the exception of security interests corresponding to Permitted Liens that
are expressly stated to be senior in priority and payment to the security
interests of PFG, including without limitation, the security interest of the
Senior Lender.
     “Fixed Charge Coverage Ratio” is the ratio of (a) EBITDA for the twelve
(12) month period ending as of the date for which it is being measured, minus
the sum of Capital Expenditures, cash taxes paid and dividends and distributions
made (other than dividends or distributions by a Person payable in its stock, or
split-ups or reclassifications of its stock) for such period calculated on a
consolidated basis for Borrower and its Subsidiaries, divided by (b) the sum of
principal payments made on Indebtedness during and Interest Expense (to the
extent such Interest Expense is to be settled in cash) for such period
calculated on a consolidated basis for Borrower and its Subsidiaries.
     “GAAP” means generally accepted accounting principles consistently applied.
     “General Intangibles” means all present and future “general intangibles” as
defined in the Code in effect on the date hereof with such additions to such
term as may hereafter be made, and includes without limitation all Intellectual
Property, payment intangibles, royalties, contract rights, goodwill, franchise
agreements, purchase orders, customer lists, route lists, telephone numbers,
domain names, claims, income tax refunds, security and other deposits, options
to purchase or sell real or personal property, rights in all litigation
presently or hereafter pending (whether in contract, tort or otherwise),
insurance policies (including without limitation key man, property damage, and
business interruption insurance), payments of insurance and rights to payment of
any kind.
     “good faith business judgment” means honesty in fact and good faith (as
defined in Section 1201 of the Code) in the exercise of PFG’s business judgment.
     “including” means including (but not limited to).
     “Indebtedness” is (a) indebtedness for borrowed money or the deferred price
of property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations, and
(d) Contingent Obligations.
     “Intellectual Property” means all present and future: (a) copyrights,
copyright rights, copyright applications, copyright registrations and like
protections in each work of authorship and derivative work thereof, whether
published or unpublished, (b) trade secret rights, including all rights to
unpatented inventions and know-how, and confidential information; (c) mask work
or similar rights available for the protection of semiconductor chips;
(d) patents, patent applications and like protections including without
limitation improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same; (e) trademarks, servicemarks,
trade styles, and trade names, whether or not any of the foregoing are
registered, and all applications to register and registrations of the same and
like protections, and the entire goodwill of the business of Borrower connected
with and symbolized by any such trademarks; (f) Domain Rights as described in
Section 3.15 hereof, (g)

-12-



--------------------------------------------------------------------------------



 



computer software and computer software products; (h) designs and design rights;
(i) technology; (j) all claims for damages by way of past, present and future
infringement of any of the rights included above; and (k) all licenses or other
rights to use any property or rights of a type described above.
     “Interest Expense” means for any fiscal period, interest expense (whether
cash or non-cash) determined in accordance with GAAP for the relevant period
ending on such date, including, in any event, interest expense with respect to
any Loan and other Indebtedness of Borrower and its Subsidiaries, including,
without limitation or duplication, all commissions, discounts, or related
amortization and other fees and charges with respect to letters of credit and
bankers’ acceptance financing and the net costs associated with interest rate
swap, cap, and similar arrangements, and the interest portion of any deferred
payment obligation (including leases of all types).
     “Inventory” means all present and future “inventory” as defined in the Code
in effect on the date hereof with such additions to such term as may hereafter
be made, and includes without limitation all merchandise, raw materials, parts,
supplies, packing and shipping materials, work in process and finished products,
including without limitation such inventory as is temporarily out of Borrower’s
custody or possession or in transit and including any returned goods and any
documents of title representing any of the above.
     “Investment” means any beneficial ownership interest in any Person
(including any stock, partnership interest or other equity or debt securities
issued by any Person), and any loan, advance or capital contribution to any
Person.
     “Investment Property” means all present and future investment property,
securities, stocks, bonds, debentures, debt securities, partnership interests,
limited liability company interests, options, security entitlements, securities
accounts, commodity contracts, commodity accounts, and all financial assets held
in any securities account or otherwise, and all options and warrants to purchase
any of the foregoing, wherever located, and all other securities of every kind,
whether certificated or uncertificated.
     “Loan Documents” means, collectively, this Agreement, the Representations,
and all other present and future documents, instruments and agreements between
PFG and Borrower, including, but not limited to those relating to this
Agreement, and all amendments and modifications thereto and replacements
therefor.
     “Material Adverse Change” means any of the following: (i) a material
adverse change in the business, operations, or financial or other condition or
prospects of the Borrower, or (ii) a material impairment of the prospect of
repayment of any portion of the Obligations; or (iii) a material impairment of
the value or priority of PFG’s security interests in the Collateral.
     “Net Income” means, as calculated on a consolidated basis for Borrower and
its Subsidiaries for any period as at any date of determination, the net profit
(or loss), after provision for taxes, of Borrower and its Subsidiaries for such
period taken as a single accounting period.
     “Obligations” means all present and future Loans, advances, debts,
liabilities, obligations, guaranties, covenants, duties and indebtedness at any
time owing by Borrower to PFG, whether evidenced by this Agreement or any note
or other instrument or document, or otherwise, including indebtedness under any
obligation to purchase equity derivatives purchased or otherwise issued to PFG
from time to time, whether arising from an extension of credit, opening of a
letter of credit, banker’s acceptance, loan, guaranty, indemnification or
otherwise, whether direct or indirect (including, without limitation, those
acquired by assignment and any participation by PFG in Borrower’s debts owing to
others), absolute or contingent, due or to become due, including, without
limitation, all interest, charges, expenses, fees, attorney’s fees, expert
witness fees, audit fees, collateral monitoring fees, closing fees, facility
fees, termination fees, minimum interest charges and any other sums chargeable
to Borrower under this Agreement or under any other Loan Documents.
     “Other Property” means the following as defined in the Code in effect on
the date hereof with such additions to such terms as may hereafter be made, and
all rights relating thereto: all present and future “commercial tort claims”
(including without limitation any commercial tort claims identified in the
Representations), “documents”, “instruments”, “promissory notes”, “chattel
paper”, “letters of credit”, “letter-of-credit rights”, “fixtures”, “farm
products” and “money”; and all other goods and personal property of every kind,
tangible and intangible, whether or not governed by the Code.
     “Payment” means all checks, wire transfers and other items of payment
received by PFG for credit to Borrower’s outstanding Obligations.
     “Permitted Indebtedness” means:
          (i) the Loans and other Obligations; and
          (ii) Indebtedness existing on the date hereof and shown on Exhibit A
hereto;
          (iii) Subordinated Debt;

-13-



--------------------------------------------------------------------------------



 



          (iv) Indebtedness owing to Senior Lender not to exceed the Senior Debt
Limit specified in the Schedule;
          (v) other Indebtedness secured by Permitted Liens, including
Indebtedness to the Pearland Economic Development Corporation, so long as such
Indebtedness consists of development finance for Borrower’s planned
manufacturing facility in Pearland, Texas;
          (vi) reimbursement obligations in respect of letters of credit in an
aggregate face amount outstanding not to exceed $300,000 at any time
outstanding, which has been reported to PFG in writing, and, in the case of
reimbursement obligations to the Senior Lender in respect of letters of credit
which do not exceed the Senior Debt Limit (taking into account all other
Indebtedness to Senior Lender).
     “Permitted Investments” are:
          (i) Investments (if any) shown on Exhibit A and existing on the date
hereof;
          (ii) marketable direct obligations issued or unconditionally
guaranteed by the United States or its agency or any State maturing within
1 year from its acquisition;
          (iii) commercial paper maturing no more than 1 year after its creation
and having the highest rating from either Standard & Poor’s Corporation or
Moody’s Investors Service, Inc; and
          (iv) bank certificates of deposit issued maturing no more than 1 year
after issue.
     “Permitted Liens” means the following:
          (i) purchase money security interests in specific items of Equipment;
          (ii) leases of specific items of Equipment;
          (iii) liens for taxes not yet payable;
          (iv) additional security interests and liens consented to in writing
by PFG, which consent may be withheld in its good faith business judgment. PFG
will have the right to require, as a condition to its consent under this
subparagraph (iv), that the holder of the additional security interest or lien
sign an intercreditor agreement on PFG’s then standard form, acknowledge that
the security interest is subordinate to the security interest in favor of PFG,
and agree not to take any action to enforce its subordinate security interest so
long as any Obligations remain outstanding, and that Borrower agrees that any
uncured default in any obligation in an amount greater than $100,000 secured by
the subordinate security interest shall also constitute an Event of Default
under this Agreement;
          (v) security interests being terminated substantially concurrently
with this Agreement;
          (vi) liens of materialmen, mechanics, warehousemen, carriers, or other
similar liens arising in the ordinary course of business and securing
obligations which are not delinquent;
          (vii) liens incurred in connection with the extension, renewal or
refinancing of the indebtedness secured by liens of the type described above in
clauses (i) or (ii) above, provided that any extension, renewal or replacement
lien is limited to the property encumbered by the existing lien and the
principal amount of the indebtedness being extended, renewed or refinanced does
not increase;
          (viii) liens in favor of customs and revenue authorities which secure
payment of customs duties in connection with the importation of goods;
          (ix) statutory, common law or contractual liens of depository
institutions or institutions holding securities accounts (including rights of
set-off) securing only customary charges and fees in connection with such
accounts;
          (x) liens of the Pearland Economic Development Corporation in respect
of Collateral associated with the Pearland, Texas manufacturing facility
intended to be financed by the Pearland Economic Development Corporation and
secured solely by such financed property; and
          (xi) liens in favor of Senior Lender securing an amount not in excess
of the Senior Debt Limit.
     “Person” means any individual, sole proprietorship, partnership, joint
venture, trust, unincorporated organization, association, corporation,
government, or any agency or political division thereof, or any other entity.
     “Prime Rate” means the rate quoted by Silicon Valley Bank from time to time
as its prime lending rate.
     “Representations” means the written Representations and Warranties provided
by Borrower to PFG referred to in the Schedule.

-14-



--------------------------------------------------------------------------------



 



     “Securities Act” means the Securities Act of 1933, as amended.
     “Senior Lender” has the meaning set forth in Section 8 of the Schedule.
     “Special Request” in relation to Reports (Section 6 of the Schedule) means
a PFG written request for information other than information, reports and
certificates required to be delivered under the terms of Section 6 of the
Schedule on a scheduled periodic basis.
     “Subordinated Debt” means debt incurred by Borrower subordinated to
Borrower’s debt to PFG (pursuant to a subordination agreement entered into
between PFG, Borrower and the subordinated creditor), on terms acceptable to PFG
in its absolute discretion.
     “Subsidiary” means, with respect to any Person, any Person of which more
than 50% of the voting stock or other equity interests is owned or controlled,
directly or indirectly, by such Person or one or more Affiliates of such Person.
     “Trivial” and “Non-trivial” mean trivial and non-trivial, respectively,
from the perspective of a reasonable lender in PFG’s position, as determined by
PFG in its good faith business discretion, and “Non-trivial” includes a lesser
level of significance that does the term “material.”
     “UBS Loans” means all sums borrowed by Borrower from UBS Bank USA pursuant
to loan documents dated on or about August 21, 2008, in the original principal
amount of $11,000,000 and as at the date hereof, totaling as of April 8, 2010,
$19,152,467 in principal and accrued interest, and such additional amounts as
Borrower can borrow from UBS Bank USA, such Indebtedness secured solely by
Auction Rate Securities (UBS).
     Other Terms. All accounting terms used in this Agreement, unless otherwise
indicated, shall have the meanings given to such terms in accordance with GAAP,
consistently applied. All other terms contained in this Agreement, unless
otherwise indicated, shall have the meanings provided by the Code, to the extent
such terms are defined therein.
8. GENERAL PROVISIONS.
     8.1 Confidentiality. Without limiting the obligations of Borrower in this
Agreement to not disclose material non-public information to PFG without PFG’s
express consent, PFG agrees to use the same degree of care that it exercises
with respect to its own proprietary information, to maintain the confidentiality
of any and all proprietary, trade secret or confidential information provided to
or received by PFG from the Borrower, which indicates that it is confidential,
including business plans and forecasts, non-public financial information,
confidential or secret processes, formulae, devices and contractual information,
customer lists, and employee relation matters, provided that PFG may disclose
such information (i) to its officers, directors, employees, attorneys,
accountants, affiliates, participants, prospective participants, assignees and
prospective assignees, and such other Persons to whom PFG shall at any time be
required to make such disclosure in accordance with applicable law or legal
process, provided such persons are informed of the confidential nature of the
information and PFG’s obligations hereunder, and (ii) in its good faith business
judgment in connection with the enforcement of its rights or remedies after an
Event of Default, or in connection with any dispute with Borrower or any other
Person relating to Borrower. The confidentiality agreement in this Section
supersedes any prior confidentiality agreement of PFG relating to Borrower.
     8.2 Interest Computation. In computing interest on the Obligations, all
Payments received after 12:00 Noon, Pacific Time, on any day shall be deemed
received on the next Business Day.
     8.3 Payments. All Payments may be applied, and in PFG’s good faith business
judgment reversed and re-applied, to the Obligations, in such order and manner
as PFG shall determine in its good faith business judgment.
     8.4 Monthly Accountings. PFG shall provide Borrower monthly with an account
of advances, charges, expenses and payments made pursuant to this Agreement.
Such account shall be deemed correct, accurate and binding on Borrower and an
account stated (except for reverses and reapplications of payments made and
corrections of errors discovered by PFG), unless Borrower notifies PFG in
writing to the contrary within sixty (60) days after such account is rendered,
describing the nature of any alleged errors or omissions.
     8.5 Notices. All notices to be given under this Agreement shall be in
writing and shall be given either personally, or by reputable private delivery
service, or by regular first-class mail, or certified mail return receipt
requested, or by fax to the most recent fax number a party has for the other
party (and if by fax, sent concurrently by one of the other methods provided
herein), or by electronic mail to the most recent electronic mail address for
Borrower provided for the chief financial officer or financial controller
executing the Representations (and if by electronic mail, with an electronic
delivery and/or read receipt), addressed to PFG or Borrower at the addresses
shown in the heading to this Agreement, in the Representations or at any other
address designated in writing by one party to the other party. All notices shall
be deemed to have been given upon delivery in the case of notices personally
delivered, or at the expiration of one Business Day following delivery to the
private

-15-



--------------------------------------------------------------------------------



 



delivery service, or two Business Days following the deposit thereof in the
United States mail, with postage prepaid, or on the first business day of
receipt during business hours in the case of notices sent by fax or electronic
mail, as provided herein.
8.6 Severability. Should any provision of this Agreement be held by any court of
competent jurisdiction to be void or unenforceable, such defect shall not affect
the remainder of this Agreement, which shall continue in full force and effect.
8.7 Integration. This Agreement and such other written agreements, documents and
instruments as may be executed in connection herewith are the final, entire and
complete agreement between Borrower and PFG and supersede all prior and
contemporaneous negotiations and oral representations and agreements, all of
which are merged and integrated in this Agreement. There are no oral
understandings, representations or agreements between the parties which are not
set forth in this Agreement or in other written agreements signed by the parties
in connection herewith.
     8.8 Waivers; Indemnity. The failure of PFG at any time or times to require
Borrower to strictly comply with any of the provisions of this Agreement or any
other Loan Document shall not waive or diminish any right of PFG later to demand
and receive strict compliance therewith. Any waiver of any default shall not
waive or affect any other default, whether prior or subsequent, and whether or
not similar. None of the provisions of this Agreement or any other Loan Document
shall be deemed to have been waived by any act or knowledge of PFG or its agents
or employees, but only by a specific written waiver signed by an authorized
officer of PFG and delivered to Borrower. Borrower waives the benefit of all
statutes of limitations relating to any of the Obligations or this Agreement or
any other Loan Document, and Borrower waives demand, protest, notice of protest
and notice of default or dishonor, notice of payment and nonpayment, release,
compromise, settlement, extension or renewal of any commercial paper,
instrument, account, General Intangible, document or guaranty at any time held
by PFG on which Borrower is or may in any way be liable, and notice of any
action taken by PFG, unless expressly required by this Agreement. Borrower
hereby agrees to indemnify PFG and its affiliates, subsidiaries, parent,
directors, officers, employees, agents, and attorneys, and to hold them harmless
from and against any and all claims, debts, liabilities, demands, obligations,
actions, causes of action, penalties, costs and expenses (including reasonable
attorneys’ fees), of every kind, which they may sustain or incur based upon or
arising out of any of the Obligations, or any relationship or agreement between
PFG and Borrower, or any other matter, relating to Borrower or the Obligations;
provided that this indemnity shall not extend to damages proximately caused by
the indemnitee’s own gross negligence or willful misconduct. Notwithstanding any
provision in this Agreement to the contrary, the indemnity agreement set forth
in this Section shall survive any termination of this Agreement and shall for
all purposes continue in full force and effect.
     8.9 No Liability for Ordinary Negligence. Neither PFG, nor any of its
directors, officers, employees, agents, attorneys or any other Person affiliated
with or representing PFG shall be liable for any claims, demands, losses or
damages, of any kind whatsoever, made, claimed, incurred or suffered by Borrower
or any other party through the ordinary negligence of PFG, or any of its
directors, officers, employees, agents, attorneys or any other Person affiliated
with or representing PFG, but nothing herein shall relieve PFG from liability
for its own gross negligence or willful misconduct or breach of this Agreement.
     8.10 Amendment. The terms and provisions of this Agreement may not be
waived or amended, except in a writing executed by Borrower and a duly
authorized officer of PFG.
     8.11 Time of Essence. Time is of the essence in the performance by Borrower
of each and every obligation under this Agreement.
     8.12 Attorneys’ Fees and Costs. Borrower shall reimburse PFG for all
reasonable attorneys’ fees and all filing, recording, search, title insurance,
appraisal, audit, and other reasonable costs incurred by PFG, pursuant to, or in
connection with, or relating to this Agreement (whether or not a lawsuit is
filed), including, but not limited to, any reasonable attorneys’ fees and costs
PFG incurs in order to do the following: prepare and negotiate this Agreement
and all present and future documents relating to this Agreement; obtain legal
advice in connection with this Agreement or Borrower; enforce, or seek to
enforce, any of its rights; prosecute actions against, or defend actions by,
Account Debtors; commence, intervene in, or defend any action or proceeding;
initiate any complaint to be relieved of the automatic stay in bankruptcy; file
or prosecute any probate claim, bankruptcy claim, third-party claim, or other
claim; examine, audit, copy, and inspect any of the Collateral or any of
Borrower’s books and records; protect, obtain possession of, lease, dispose of,
or otherwise enforce PFG’s security interest in, the Collateral; and otherwise
represent PFG in any litigation relating to Borrower. If either PFG or Borrower
files any lawsuit against the other predicated on a breach of this Agreement,
the prevailing party in such action shall be entitled to recover its reasonable
costs and attorneys’ fees, including (but not limited to) reasonable attorneys’
fees and costs incurred in the enforcement of, execution upon or defense of any
order, decree, award or judgment. All attorneys’ fees and costs to which PFG may
be entitled pursuant to this Paragraph shall immediately become part of
Borrower’s Obligations, shall be due on demand, and shall bear interest at a
rate equal to the highest interest rate applicable to any of the Obligations.
     8.13 Benefit of Agreement. The provisions of this Agreement shall be
binding upon and inure to the benefit of the respective successors, assigns,
heirs, beneficiaries and representatives of Borrower and PFG; provided, however,
that

-16-



--------------------------------------------------------------------------------



 



Borrower may not assign or transfer any of its rights under this Agreement
without the prior written consent of PFG, and any prohibited assignment shall be
void. No consent by PFG to any assignment shall release Borrower from its
liability for the Obligations.
     8.14 Joint and Several Liability. If Borrower consists of more than one
Person, their liability shall be joint and several, and the compromise of any
claim with, or the release of, any Borrower shall not constitute a compromise
with, or a release of, any other Borrower.
     8.15 Limitation of Actions. Any claim or cause of action by Borrower
against PFG, its directors, officers, employees, agents, accountants or
attorneys, based upon, arising from, or relating to this Loan Agreement, or any
other Loan Document, or any other transaction contemplated hereby or thereby or
relating hereto or thereto, or any other matter, cause or thing whatsoever,
incurred, done, omitted or suffered to be done by PFG, its directors, officers,
employees, agents, accountants or attorneys, shall be barred unless asserted by
Borrower by the commencement of an action or proceeding in a court of competent
jurisdiction by (a) the filing of a complaint within one year after the earlier
to occur of (i) the first act, occurrence or omission upon which such claim or
cause of action, or any part thereof, is based, or (ii) the date this Agreement
is terminated, and (b) the service of a summons and complaint on an officer of
PFG, or on any other person authorized to accept service on behalf of PFG,
within thirty (30) days thereafter. Borrower agrees that such one-year period is
a reasonable and sufficient time for Borrower to investigate and act upon any
such claim or cause of action. The one-year period provided herein shall not be
waived, tolled, or extended except by the written consent of PFG in its sole
discretion. This provision shall survive any termination of this Loan Agreement
or any other Loan Document.
     8.16 Loan Monitoring. At reasonable times and upon reasonable advance
notice to Borrower, PFG shall have the right to visit personally with Borrower
up to four times per calendar year at its principal place of business or such
other location as the parties may mutually agree, for the purpose of meeting
with Borrower’s management in order to remain as up-to-date with Borrower’s
business as is practicable and to maintain best practices in terms of lender
loan monitoring and diligence. Reasonable out-of-pocket costs, including travel
and lodging for up to two PFG staff for two of the four visits shall be at
Borrower’s expense and reimbursed in the same manner as other PFG expenses under
this Agreement.
     8.17 Paragraph Headings; Construction. Paragraph headings are only used in
this Agreement for convenience. Borrower and PFG acknowledge that the headings
may not describe completely the subject matter of the applicable paragraph, and
the headings shall not be used in any manner to construe, limit, define or
interpret any term or provision of this Agreement. This Agreement has been fully
reviewed and negotiated between the parties and no uncertainty or ambiguity in
any term or provision of this Agreement shall be construed strictly against PFG
or Borrower under any rule of construction or otherwise.
     8.18 Governing Law; Jurisdiction; Venue. This Agreement and all acts and
transactions hereunder and all rights and obligations of PFG and Borrower shall
be governed by the laws of the State of California. As a material part of the
consideration to PFG to enter into this Agreement, Borrower (i) agrees that all
actions and proceedings relating directly or indirectly to this Agreement shall,
at PFG’s option, be litigated in courts located within California, and that the
exclusive venue therefor shall be San Francisco County; (ii) consents to the
jurisdiction and venue of any such court and consents to service of process in
any such action or proceeding by personal delivery or any other method permitted
by law; and (iii) waives any and all rights Borrower may have to object to the
jurisdiction of any such court, or to transfer or change the venue of any such
action or proceeding.
     8.19 Mutual Waiver of Jury Trial. BORROWER AND PFG EACH HEREBY WAIVE THE
RIGHT TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING BASED UPON, ARISING OUT OF,
OR IN ANY WAY RELATING TO, THIS AGREEMENT OR ANY OTHER PRESENT OR FUTURE
INSTRUMENT OR AGREEMENT BETWEEN PFG AND BORROWER, OR ANY CONDUCT, ACTS OR
OMISSIONS OF PFG OR BORROWER OR ANY OF THEIR DIRECTORS, OFFICERS, EMPLOYEES,
AGENTS, ATTORNEYS OR ANY OTHER PERSONS AFFILIATED WITH PFG OR BORROWER, IN ALL
OF THE FOREGOING CASES, WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE.
WITHOUT INTENDING IN ANY WAY TO LIMIT THE PARTIES’ AGREEMENT TO WAIVE THEIR
RESPECTIVE RIGHT TO A TRIAL BY JURY, if the above waiver of the right to a trial
by jury is not enforceable, the parties hereto agree that any and all disputes
or controversies of any nature between them arising at any time shall be decided
by a reference to a private judge, mutually selected by the parties (or, if they
cannot agree, by the Presiding Judge of the San Francisco County, California
Superior Court) appointed in accordance with California Code of Civil Procedure
Section 638 (or pursuant to comparable provisions of federal law if the dispute
falls within the exclusive jurisdiction of the federal courts), sitting without
a jury, in San Francisco County, California; and the parties hereby submit to
the jurisdiction of such court. The reference proceedings shall be conducted
pursuant to and in accordance with the provisions of California Code of Civil
Procedure §§ 638 through 645.1, inclusive. The private judge shall have the
power, among others, to grant provisional relief, including without limitation,
entering temporary restraining orders, issuing preliminary and permanent
injunctions and appointing receivers. All such

-17-



--------------------------------------------------------------------------------



 



proceedings shall be closed to the public and confidential and all records
relating thereto shall be permanently sealed. If during the course of any
dispute, a party desires to seek provisional relief, but a judge has not been
appointed at that point pursuant to the judicial reference procedures, then such
party may apply to the San Francisco County, California Superior Court for such
relief. The proceeding before the private judge shall be conducted in the same
manner as it would be before a court under the rules of evidence applicable to
judicial proceedings. The parties shall be entitled to discovery which shall be
conducted in the same manner as it would be before a court under the rules of
discovery applicable to judicial proceedings. The private judge shall oversee
discovery and may enforce all discovery rules and order applicable to judicial
proceedings in the same manner as a trial court judge. The parties agree that
the selected or appointed private judge shall have the power to decide all
issues in the action or proceeding, whether of fact or of law, and shall report
a statement of decision thereon pursuant to the California Code of Civil
Procedure § 644(a). Nothing in this paragraph shall limit the right of any party
at any time to exercise self-help remedies, foreclose against collateral, or
obtain provisional remedies. The private judge shall also determine all issues
relating to the applicability, interpretation, and enforceability of this
paragraph.
     [Signature Page Follows]

-18-



--------------------------------------------------------------------------------



 



                     
Borrower:
      PFG:      
CARDIOVASCULAR SYSTEMS, INC.
      PARTNERS FOR GROWTH III, L.P.    
 
                   
 
                    By  /s/ Laurence L. Betterley, CFO       By  /s/ Lorraine
Nield    
 
 
       
 
   
 
President or Vice President         Name: Lorraine Nield    
 
            Title:   Manager, Partners for Growth III, LLC By  /s/ James E.
Flaherty                     Its General Partner    
 
 
                  Secretary or Ass’t Secretary          

Signature Page to Loan and Security Agreement

 



--------------------------------------------------------------------------------



 



Partners For Growth
Schedule to
Loan and Security Agreement
Borrower: Cardiovascular Systems, Inc., a Delaware corporation
Address: 651 Campus Drive, St. Paul, MN 55112
Date: April 14, 2010
This Schedule forms an integral part of the Loan and Security Agreement between
PARTNERS FOR GROWTH III, L.P. and the above-borrower of even date.

     
1. LOAN (Section 1.1):
 
   
      (a) Loans:
  The Loan shall consist of term loans pursuant to Notes issued by Borrower in
an aggregate principal amount for all Notes of not more than $4,000,000 (the
“Credit Limit”), which shall be disbursed as follows:
 
   
 
  (i) on the date hereof, such amount not less than $1,500,000 as Borrower
requests upon the procedures specified in Section 1.4 of the Agreement, with the
amount of such initial borrowing to be notified by Borrower at least two
(2) Business Days prior to the date hereof;
 
   
 
  (ii) from time to time upon five (5) Business Days advance written notice to
PFG (upon the procedures specified in Section 1.4 of the Agreement), in minimum
increments of $250,000, such amount(s) as Borrower may request up to the Credit
Limit; provided, that Borrower’s right to request Loans shall terminate one
(1) year from the date hereof (such one-year period from the date hereof, the
“Availability Period”). After the Availability Period and prior to the Maturity
Date, Borrower may only request Loans (in increments of not less than $250,000)
equal to the aggregate principal amount of Notes issued prior to the expiry of
the Availability Period that are converted into Common Stock during or after the
Availability Period. For example only, Borrower issues $3,000,000 in Notes
during the Availability Period. If neither PFG by Optional Conversion nor
Borrower by Mandatory Conversion cause the conversion of any Notes, Borrower
would be unable to borrow any more than the $3,000,000 borrowed prior to the
expiry of the Availability Period. However, if PFG converted $350,000 in Notes
prior to the expiry of the Availability Period and another $250,000 in Notes
after the expiry

 



--------------------------------------------------------------------------------



 



     
 
  of the Availability Period, and Borrower through Mandatory Conversion effected
the conversion of $250,000 in Notes after the expiry of the Availability Period,
then Borrower would at such time be able to issue Notes in consideration of new
Loans of up to $850,000.
 
   
 
  The principal amounts of the Notes shall accrue interest at the rates set
forth Section 2 of this Schedule and shall, regardless of the date of issue, be
repaid in full on the Maturity Date, unless previously converted, together with
accrued and unpaid interest and all other outstanding monetary Obligations.
 
   
 
  Notes may not be prepaid by Borrower in whole or in part at any time prior to
the Maturity Date.
 
   
 
  Notwithstanding anything to the contrary set forth herein, Borrower may not
make any Loan request or effect any Mandatory Conversion if either (i) the
aggregate number of shares of Common Stock issuable upon conversion of the Notes
relating to such Loan request or subject to such mandatory conversion coupled
with the number of shares of Common Stock issued or issuable upon conversion of
all other Notes issued prior to the date thereof (whether or not such Notes
remain outstanding) exceeds 2,957,000 shares, less the number of shares of
Common Stock subject to the Warrant, or (ii) the aggregate number of shares of
Common Stock issuable upon conversion of Notes and the Warrant would cause PFG
to become the beneficial holder of more than 10% of the Borrower’s outstanding
shares of Common Stock.
 
   
 
  PFG shall not acquire directly or indirectly any shares of Borrower’s Common
Stock except upon (i) conversion of Notes, (ii) exercise or exchange of the
Warrant, (iii) with the advance written consent of Borrower, or (iv) upon
adjustment pursuant to the terms of the Note or the Warrant.
 
   
      (b) Optional Conversion:
  At any time prior to the Maturity Date, PFG may at its option convert any
Notes (or any parts thereof) into the common stock of Borrower (an “Optional
Conversion”) at the Conversion Price set forth in the applicable Note. PFG may
exercise its right to convert the Loan or part thereof by sending notice thereof
via facsimile or electronic mail specifying the Note(s) to be converted into
Conversion Stock (a “Conversion Notice”). The date on which a Conversion Notice
is sent to Borrower shall be a Conversion Date. Pursuant to the terms of the
Conversion Notice, Borrower will use its reasonable best efforts to issue the
Conversion Stock within two (2) business days of the delivery of the Conversion
Notice and in any event shall issue the Conversion Stock within three
(3) business days of the delivery of the Conversion Notice.
 
   
      (c) Mandatory Conversion:
  Subject to PFG’s reasonable determination that each of the following terms,
conditions and limitations have been met, Borrower may at any

-2-



--------------------------------------------------------------------------------



 



     
 
  time and from time to time upon three (3) Business Days’ notice (a “Mandatory
Conversion Notice”) effect a mandatory conversion of a Note (such
Borrower-initiated conversion, a “Mandatory Conversion”):
 
   
 
  (i) No Default or Event of Default may have occurred and be continuing at the
time of any notice of Mandatory Conversion;
 
   
 
  (ii) (A) The Conversion Stock issuable under a Mandatory Conversion must be
issued without a restrictive legend and be immediately and freely tradable by
PFG under Rule 144 of the Securities Act, and (B) PFG is not then and for the
preceding six months has not been subject to compliance with Section 16 of the
Exchange Act with respect to the Notes or Conversion Stock;
 
   
 
  (iii) The Market Price of the common stock on the date of the Mandatory
Conversion Notice must be at least fifteen percent (15%) greater than the stated
Conversion Price of the Note being converted; provided, that Borrower may reduce
the Conversion Price to a price that represents a fifteen percent (15%) discount
to the Market Price if necessary to satisfy this condition and effect a
Mandatory Conversion;
 
   
 
  (iv) The number of shares of Conversion Stock issuable upon a Mandatory
Conversion may not exceed fifty percent (50%) of the average daily trading
volume of Borrower’s Common Stock over the ten (10) trading days prior to any
Borrower Mandatory Conversion Notice;
 
   
 
  (v) Not more than $250,000 in value of Notes may be converted at any one time
by Mandatory Conversion;
 
   
 
  (vi) There shall be a minimum of five (5) trading days between Mandatory
Conversions;
 
   
 
  (vii) Accrued and unpaid interest on a Note to be converted shall be paid in
cash on the effective date of conversion;
 
   
 
  (viii) the representation and warranty set forth in Section 3.16(h) of the
Agreement is true and correct without regard to the last proviso set forth
therein; and
 
   
 
  (ix) Each Mandatory Conversion Notice shall include the relevant calculations
acceptable to Borrower to show that a Mandatory Conversion meets or will at the
effective date of conversion meet the foregoing requirements and shall be
certified by an executive officer with direct knowledge of the foregoing.
 
   
 
  The term “Market Price” shall mean the volume-weighted average price per share
of Borrower’s Common Stock for the ten (10) consecutive trading days prior to
the date of the Mandatory Conversion Notice, as reasonably determined by PFG.
The term “Conversion Stock” shall mean the shares of Borrower’s Common Stock
issuable upon an Optional or Mandatory Conversion.

-3-



--------------------------------------------------------------------------------



 



     
     (d) Amortization Trigger:
  If Borrower should fail to maintain a Liquidity Ratio (as defined below) of at
least 1.5 : 1.0, measured monthly, PFG may elect to amortize all or (at PFG’s
sole option) part of the Loan, over a 24-month period from the date such PFG
election is made (the “Amortization Right”), which Amortization Right must be
exercised, if at all, not later than the twentieth (20th) Business Day following
the date PFG receives the Borrower report certifying compliance (or failure to
comply) with the Liquidity Ratio and, if PFG so elects, Borrower shall
thereafter commence to make monthly payments of principal and interest on all
then outstanding Notes in conformity with the amortization schedule notified at
such time by PFG. PFG may suspend Borrower’s obligation to make amortized
payments at any time upon notice in its sole discretion. If PFG at any time
exercises the Amortization Right, PFG’s obligation to make Loans to Borrower
under Section 1(a) of this Schedule (other than the initial Note) and Borrower’s
right to request borrowings under this Agreement shall terminate.
 
   
 
  “Liquidity Ratio” shall mean the ratio of (a) Borrower’s Cash and Cash
Equivalents held with the Senior Lender and its Affiliates plus Borrower’s
Eligible Accounts under the Senior Debt Documents, divided by (b) the sum of the
outstanding principal amount of Indebtedness to the Senior Lender (including any
amounts used for Cash Management Services as defined in the Senior Loan
Documents), plus the face amount of any outstanding letters of credit under the
Senior Debt Documents (including drawn but unreimbursed Letters of Credit and
any Letter of Credit Reserve, each as defined in the Senior Loan Documents),
plus the FX Reduction Amount (as defined in the Senior Loan Documents), plus all
other indebtedness for borrowed money (other than the UBS Loans and the
Subordinated Debt to PFG) or the deferred price of property or services (other
than unsecured indebtedness to trade creditors incurred in the ordinary course
of business).
 
   
     (e) Conditions to Each Note
Issuance / Borrowing:
  As a condition to the issuance of each Note and Loan, counsel to Borrower
shall issue and deliver an opinion of counsel in favor of PFG in the form
appended as Exhibit E hereto to the effect that the Notes and Conversion Stock
(when issued under each Note) will be exempt from registration under the
Securities Act.

-4-



--------------------------------------------------------------------------------



 



     
2. INTEREST.
   
 
   
     Interest Rate (Section 1.2):
   
 
   
 
  Each Note shall bear interest at a per annum rate equal to the Prime Rate from
time to time, plus 2.75%, adjusted as and when the Prime Rate changes.
 
   
 
  Interest shall be calculated on the basis of a 360-day year and a year of
twelve months of 30 days each for the actual number of days elapsed. Accrued
interest for each month shall be payable monthly, on the first day of each month
for interest accrued during the prior month.
 
   
3. FEES (Section 1.3):
   
 
   
     Loan Fee:
  $80,000, payable concurrently herewith, less any amounts paid to PFG towards
the Loan Fee upon execution and delivery of the term sheet in respect of the
Loan. The Loan Fee shall be deemed to include any and all advances against Notes
during the term of the Loan.
 
   
4. MATURITY DATE
   
 
   
     (Section 5.1):
  April 14, 2015.
 
   
5. FINANCIAL COVENANTS
   
 
   
     (Section 4.1):
   
 
  Borrower shall maintain at all times, to be tested as of the last day of each
month, unless otherwise noted, on a consolidated basis:
 
   
     (a) EBITDA:
  Maintain EBITDA as of the last day of each month, for the three month period
ending as of last day of such month, of at least the following for each such
period ending during the following intervals:

              Minimum EBITDA     (parentheses denotes Interval   a negative
number) Effective Date through March 31, 2010   ($7,800,000)       April 1, 2010
through June 30, 2010   ($6,500,000)       July 1, 2010 through September 30,
2010   ($5,700,000)

-5-



--------------------------------------------------------------------------------



 



                  Minimum EBITDA         (parentheses denotes     Interval   a
negative number)
 
  October 1, 2010 through December 31, 2010   ($4,300,000)
 
       
 
  January 1, 2011 through March 31, 2011   ($3,400,000)
 
       
 
  April 1, 2011 and thereafter   ($2,000,000)

     
     “EBITDA”
  shall mean (a) Net Income, minus any non-cash income, plus (b) Interest
Expense, plus (c) to the extent deducted in the calculation of Net Income,
depreciation expense and amortization expense, plus (d) income tax expense, plus
(e) stock-based compensation expense (to the extent not payable in cash), plus
(f) non-cash expenses incurred from applying GAAP to the terms of this Agreement
and related Warrant and to the Senior Debt and related warrant issued under the
Senior Loan Documents, plus (g) any other non-cash charges.
 
   
     (b) Fixed Charge Coverage
Ratio:
  A Fixed Charge Coverage Ratio of greater than 1.25 to 1.00, to be tested as of
the last day of each month, provided that Borrower shall not be required to
maintain the foregoing Fixed Charge Coverage Ratio until on and after the date
that it is required to be measured under the Senior Loan Documents (as in effect
on the date hereof and without regard to any waiver of the same by the Senior
Lender). If at any time the Senior Lender ceases to determine whether the Fixed
Charge Coverage Ratio is in effect and subject to testing, PFG shall make a good
faith determination as to whether the Fixed Charge Coverage Ratio would be in
effect based upon the Senior Loan Documents (in their form on the date hereof).

         
6. REPORTING.
       
     (Section 4.4):
       
 
            Subject to the proviso at the end of this Section, Borrower shall
from time to time provide PFG with the following:
 
       
 
  (a)   Monthly Compliance Certificates, within 30 days after the end of each
month, signed by the Chief Financial Officer of Borrower, certifying that as of
the end of such month: (i) Borrower was in full compliance with all of the terms
and conditions of this Agreement and setting forth calculations showing
compliance with the financial covenants set forth in this Agreement and such
other information as PFG shall then reasonably request, including, without
limitation, a statement that at the end of such month there were no held checks,
to the extent such check amounts are not included in Borrower’s

-6-



--------------------------------------------------------------------------------



 



         
 
      accounts payable, (ii) Borrower was in full compliance with all of the
terms and conditions of the Senior Loan Documents (without giving effect to any
Senior Lender forbearance or waiver), and (iii) the representation and warranty
set forth in Section 3.16(h) of the Agreement remains true and correct; and
 
       
 
  (b)   Monthly notice of whether the Fixed Charge Coverage Ratio is then being
tested under the Senior Loan Documents, together with copies of the notice or
other determination of the same by the Senior Lender from time to time;
 
            provided, however, if in the reasonable judgment of Borrower, any
such reports contain material non-public information, Borrower shall either not
provide such reports or shall redact portions thereof containing the information
it reasonably believes to be material and non-public and, in each case, shall
provide notice to PFG that does not disclose the underlying material non-public
information but does provide a reasonable description of the basis for
non-delivery or redaction. Notwithstanding the foregoing, PFG may make a Special
Request for information that would otherwise not be provided by Borrower or
would be provided in redacted form.
 
        7. BORROWER INFORMATION:    
 
            Borrower represents and warrants that the information set forth in
the Representations and Warranties of the Borrower dated April 14, 2010,
previously submitted to PFG (the “Representations”) is true and correct as of
the date hereof.

                  8. ADDITIONAL PROVISIONS            
 
                    (a)   Senior Lender.
 
               
 
        (1 )   Senior Lender. As used herein, “Senior Lender” means Silicon
Valley Bank, and “Senior Loan Documents” means all present and future documents
instruments and agreements entered into between Borrower and Senior Lender or by
third parties relating to Borrower and Senior Lender.
 
               
 
        (2 )   Senior Debt Limit. Borrower shall not permit the total
Indebtedness of Borrower to Senior Lender (including, but not limited to, monies
borrowed by Borrower, interest on loans due from Borrower, fees and expenses for
which Borrower is obligated, sums due from Borrower in connection with issuance
of commercial

-7-



--------------------------------------------------------------------------------



 



                 
 
              letters of credit, issuance of forward contracts for foreign
exchange reserve, and any other direct or indirect financial accommodation
Senior Lender may provide to Borrower) to exceed: (i) with respect to Borrower’s
term facility with the Senior Lender (the “SVB Term Loan”) the lesser of
$10,000,000 and the principal amount at any time outstanding under the SVB Term
Loan, plus (ii) with respect to Borrower’s revolving line of credit facility
with the Senior Lender (the “SVB LOC”) the lesser of $15,000,000 and the
aggregate of (A) outstanding borrowings under the SVB LOC, plus (B) such amount
as Borrower is able to borrow under the SVB LOC at such time based on the
borrowing base then in effect (collectively, the “Senior Debt Limit”), plus
(iii) the amount of all unpaid interest, fees and other charges under the Senior
Loan Documents.
 
               
 
        (3 )   Senior Loan Documents. Borrower represents and warrants that it
has provided PFG with true and complete copies of all existing Senior Loan
Documents, and Borrower covenants that it will, in the future, provide PFG with
true and complete copies of any future Senior Loan Documents, including without
limitation any amendments to any existing Senior Loan Documents.
 
                    (b)   Deposit Accounts.Concurrently, Borrower shall cause
the banks and other institutions where its Deposit Accounts are maintained other
than UBS with respect to the account holding Auction Rate Securities (UBS), to
enter into control agreements with PFG, in form and substance satisfactory to
PFG in its good faith business judgment and sufficient to perfect PFG’s security
interest in said Deposit Accounts, subject to the security interest of the
Senior Lender. Said control agreements shall permit PFG, in its discretion, to
withdraw from said Deposit Accounts accrued interest on the Obligations monthly
(subject to the rights of the Senior Lender).
 
                    (c)   Subordination of Inside Debt. All present and future
indebtedness of Borrower to its officers, directors and shareholders (“Inside
Debt”) shall, at all times, be subordinated to the Obligations pursuant to a
subordination agreement on PFG’s standard form. Borrower represents and warrants
that there is no Inside Debt presently outstanding. Prior to incurring any
Inside Debt in the future, Borrower shall cause the person to whom such Inside
Debt will be owed to execute

-8-



--------------------------------------------------------------------------------



 



                          and deliver to PFG a subordination agreement on PFG’s
standard form.
 
                    (d)   Special Requests. PFG may at any time and from time to
time deliver a Special Request to Borrower for information or reports that are
not part of the regularly-scheduled reports or certificates required to be
delivered to PFG by Borrower, including unaudited financial statements, accounts
receivable and accounts payable and agings, deferred revenue schedules, annual
Board-approved operating budgets and forecasts (including income statements,
balance sheets and cash flow statements, by month) for the upcoming fiscal year
of Borrower, and copies of any and all reports and certificates delivered to the
Senior Lender. Borrower shall provide information pursuant to such Special
Requests as soon as such information is available and in no event later than
thirty (30) days after such request, and if such information or reports are not
available within such time, Borrower shall specify the reasons therefor in
detail and a further time within which such information or reports shall be
delivered, in any event no later than an additional thirty (30) days.

         
9. CONDITIONS
       
 
            In addition to any other conditions to the Loan set out in this
Agreement, PFG will not make any Loan until PFG shall have received, in form and
substance reasonably satisfactory to PFG, such documents, and completion of such
other matters, as PFG may reasonably deem necessary or appropriate, including
that there shall be no discovery of any facts or circumstances which would, as
determined by PFG in its sole discretion, negatively affect or be reasonably
expected to negatively affect the collectability of the Obligations, PFG’s
security interest in Borrower’s Collateral or the value thereof, including,
without limitation, with respect to the initial Loan, the conditions set forth
in clauses (a) through (q), below, and with respect to each subsequent Loan, the
conditions set forth in clauses (a), (f) (to the extent required in order for
the Representations to be true, correct, complete, accurate and current),
(l) and (p):
 
       
 
  (a)   duly executed original signatures of Borrower to the Loan Documents to
which Borrower is a party;
 
       
 
  (b)   Borrower’s respective constitutional documents and a good standing
certificate of Borrower certified by the Secretary of State of the State of
Delaware as of a date no earlier than thirty (30) days prior to the date hereof,
together with a foreign qualification certificate from the State of Minnesota;

-9-



--------------------------------------------------------------------------------



 



         
 
  (c)   duly executed original signatures to borrowing resolutions for Borrower
and resolutions authorizing the issuance of the Warrant, the Warrant Stock (as
defined in the Warrant) and the Conversion Stock;
 
       
 
  (d)   account control agreements as required by Section 8(b) of this Schedule,
duly executed by Borrower and each relevant depositary institution in favor of
PFG;
 
       
 
  (e)   certified copies, dated as of a recent date, of financing statement
searches, as PFG shall request, accompanied by written evidence (including any
UCC termination statements) that the Liens indicated in any such financing
statements either constitute Permitted Liens or have been or, in connection with
the Loan, will be terminated or released;
 
       
 
  (f)   the Representations, duly
executed by Borrower,
 
       
 
  (g)   a landlord consent executed in favor of PFG by the Borrower’s principal
office lessor in respect of Borrower’s premises;
 
       
 
  (h)   if Borrower’s constitutional documents or stockholders agreements
include a redemption right at the option of stockholders, which right would
become exercisable while any Loan is outstanding, the written waiver of such
right by the requisite stockholders until such time as all Obligations are
indefeasibly paid and discharged.
 
       
 
  (i)   a duly executed warrant in the name of PFG to purchase 147,330 shares of
Borrower’s Common Stock (collectively, the “Warrant”);
 
       
 
  (j)   the insurance policies and/or endorsements required pursuant to
Section 4.3;
 
       
 
  (k)   payment of the Fee specified in Section 3 of this Schedule and PFG’s
expenses incurred in connection with the Loan;
 
       
 
  (l)   a duly executed Compliance Certificate dated the date hereof;
 
       
 
  (m)   the closing of the amendment to the Senior Loan Documents;
 
       
 
  (n)   as and when required by PFG, a subordination agreement with the Pearland
Economic Development Corporation in respect of relative priorities of liens, to
which PFG has agreed with Borrower to subordinate, and repayment in respect of
Collateral associated with Borrower’s planned manufacturing facility in
Pearland, Texas;

-10-



--------------------------------------------------------------------------------



 



         
 
  (o)   closing of the Loan on or before April 14, 2010;
 
       
 
  (p)   an opinion of counsel in form satisfactory to Borrower and its counsel
that the Note issued concurrently with execution of this Agreement and the
Conversion Stock (when issued upon conversion of the Notes) will be exempt from
registration under the Securities Act; and
 
       
 
  (q)   Senior Lender and PFG shall have entered into a subordination agreement
in respect of the relative priorities of their liens and repayment.

[Signature Page Follows]

-11-



--------------------------------------------------------------------------------



 



                      Borrower:       PFG:    
 
                        CARDIOVASCULAR SYSTEMS, INC.   PARTNERS FOR GROWTH III,
L.P.    
 
                   
 
  By   /s/ Laurence L. Betterley, CFO   By   /s/ Lorraine Nield    
 
     
 
President or Vice President      
 
Name: Lorraine Nield    
 
              Title: Manager, Partners for Growth III, LLC    
 
  By   /s/ James E. Flaherty             Its General Partner    
 
     
 
Secretary or Ass’t Secretary            
 
                 

Signature Page – Schedule to Loan and Security Agreement

 